Citation Nr: 0942080	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral foot 
disabilities, including bilateral pes planus, bilateral 
plantar fasciitis heel spurs syndrome, and bilateral 
hammertoe deformities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from January 1995 to December 1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied a petition to reopen a claims for 
service connection for bilateral foot disabilities.

In June 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of this hearing is associated with the claims 
folder.

In January 2007, the Board reopened the claim for service 
connection and remanded it to the RO for a VA compensation 
and pension examination.  The Veteran was afforded a VA 
examination in September 2007.  As the VA examiner's opinion 
was unfavorable to the Veteran's claims, the Board denied the 
claims on the merits in September 2008.

In a September 2008 decision, the Board denied service 
connection for a bilateral foot disorder.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  The parties submitted a Joint 
Motion for Remand (Joint Motion) in June 2009 asking the 
Court to vacate the Board's decision and remand the claims to 
the Board.  By order dated in June 2009, the Court granted 
the Joint Motion and remanded the matter for compliance with 
its instructions.

Therefore the appeal again is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




REMAND

The Veteran is requesting service connection for bilateral 
foot disabilities.  However, as these claims require further 
development, they must be remanded before being decided on 
appeal.

In the June 2009 Joint Remand, it was determined that the 
Board's instruction in its January 2007 remand were not 
completely addressed by the VA examiner in September 2007.  
Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In light of the foregoing, the 
claim must be remanded for compliance with the January 2007 
Board remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a medical 
examination to determine the etiology of 
his bilateral feet disabilities, including 
bilateral pes planus, bilateral plantar 
fasciitis, heel spurs syndrome, and 
bilateral hammertoe deformities.  If any 
of the disorders noted above are not found 
on examination, the examiner must clearly 
state that the condition is absent and 
explain the notations in the claims file 
that references any of these disabilities.  

The examiner should opine as to each of 
the Veteran's foot disabilities whether it 
is at least as likely as not (i.e., 50 
percent probability) that the disability 
(1) initially manifested during his 
military service from January 1995 to 
December 1996; or (2) if it manifested 
prior to service, was aggravated beyond 
the natural progression of the disorder by 
service.  

With respect to pes planus, state whether 
the pre-existing condition was aggravated 
by service, to include any incident of 
service (i.e. exercise/training).  If 
aggravation (i.e. an increase in the 
severity of the underlying condition) is 
found, the examiner should state whether it 
is due to the natural progression of the 
disability.  

The examiner should specifically state 
whether any currently diagnosed bilateral 
foot disability is related to service, to 
include to any treatment, complaints, 
incidents, and/or diagnoses in service.  
In this regard, the examiner should note 
the treatment and evaluation the Veteran 
received in service concerning his foot 
conditions from January 1996 thru December 
1996.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must give a rationale for the 
opinions, whether favorable or 
unfavorable.  In giving the opinions, the 
physician must consider both the Veteran's 
medical history/records, as well as lay 
statements of record which should include 
assertions made by the Veteran concerning 
the symptoms he experienced in service and 
after service concerning his feet.

2.  Advise the Veteran that failure to 
report for his medical examination, 
without good cause, may have adverse 
consequences on his claims.

3.  Then readjudicate the claims for 
bilateral feet disabilities (i.e., pes 
planus, plantar fasciitis, hammer toe 
deformities, heel spurs, etc.) in light of 
the additional evidence.  If the claims 
are not granted to his satisfaction, send 
him and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board for 
further consideration of this claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


